Citation Nr: 0125493	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  97-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to a disability rating in excess of 10 
percent for adhesive capsulitis, left shoulder.

3.  Entitlement to a disability rating in excess of 10 
percent for back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970 and from June 1971 to July 1974.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in March 1997.  That decision granted the 
veteran's claims of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  It denied the 
veteran's claims of entitlement to service connection for 
residuals of a head injury.  It also denied the veteran's 
claims of entitlement to an increased rating for low back 
strain, status post injury, and adhesive capsulitis, left 
shoulder, status post injury, both evaluated at 10 percent 
disabling.  The denial of service connection and ratings 
assigned were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In the veteran's substantive appeal dated in September 1997, 
his comments addressed the issues of entitlement to service 
connection for hypertension, patellofemoral pain syndrome, 
gastroesophageal reflux disorder (GERD), left foot fracture, 
sinusitis, hemorrhoids, and prostatitis.  These claims have 
not yet been addressed by the RO, and require further 
appropriate development pursuant to 38 U.S.C. § 5107 (West 
1991 & Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§3.102, 3.156(a), 
3.159, 3.326(a)).



REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) codified at 38 U.S.C.A. § 5100 et seq.  
(West Supp. 2001) and its implementing regulations 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and notify a claimant about the information and 
evidence necessary to substantiate a claim for VA benefits.  
The provisions are applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099 (2000); 66 Fed. Reg. at 45,620.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran and his representative have not been notified of 
the new statutory provisions.  The Board notes that VA 
recently promulgated regulations to implement the statutory 
changes effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The veteran and his attorney 
have not been notified of these new regulations.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. at 
45,630 (to be codified at 38 C.F.R. § 3.159(a)).  The record 
shows that the veteran was notified in the rating decisions 
and the statements of the case of the reasons and bases for 
the denial of his claims for increased ratings.  These 
documents serve to inform the appellant of the evidence 
needed to substantiate his claims for increased rating.  The 
veteran's claim of service connection for residuals of a head 
injury was denied on the basis that it was not well grounded, 
a standard that was repealed by the VCAA. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).
	
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. at 45,631 (to be codified at 
38 C.F.R. § 3.159(c)(4)).  Review of the veteran's claims 
indicates that the veteran has referenced further medical 
treatment at VA facilities.  These records should be attached 
to the veteran's claims folder.  VA treatment and evaluation 
records are constructively included within the record. See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). If records of 
VA treatment or evaluation are material to the issue on 
appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records. Id.

It is now well settled that in its decisions, the Board may 
not rely upon its own unsubstantiated medical opinion. Allday 
v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Review of the claims folder indicates that the evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 
45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  

Specifically, the most recent VA medical examinations took 
place in October 1996.  To constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment. 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Review of the examinations that took place in October 1996 
reveals that none of them address the existence of current 
residuals of a head injury that the veteran asserts occurred 
during his period of service.  Review of the veteran's 
service medical records does indicate that he was in a Jeep 
accident, in which he incurred the service-connected 
disabilities presently on appeal for an increased rating.  
The veteran's assertions that he also injured his head are at 
least plausible and require, under the new standards for the 
duty to assist to be fully developed.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should contact the veteran and 
request that he specify what specific 
disorders he attributes to be 
"residuals" of his alleged head injury.  
The RO should also obtain the names and 
addresses of all health care providers 
who treated the veteran for his back 
strain, his left shoulder disorder, or 
any residuals of his alleged head injury.  
After securing any necessary releases, 
the RO should obtain these records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
status of the veteran's lumbar spine 
disorder and left shoulder disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  The veteran should be afforded a VA 
neurological examination to determine the 
current existence of any residuals 
specified by the veteran of his alleged 
heard injury.  If any such residuals are 
found, the examiner should comment upon 
the likelihood of an etiological 
connection to a motor vehicle accident 
that occurred in June 1971 while the 
veteran was on active service.

4. Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

